 



Exhibit 10.68
(CIMB BANK LOGO) [a33657a3365719.gif]

         
Our Ref
  : 2007/1224/0017    
 
       
Date
  : 4th April 2007    

TRIO-TECH (MALAYSIA) SDN BHD
Lot 11A, Jalan SS8/2
Sungai Way Free Industrial Zone
47300 Petaling Jaya
Selangor Darul Ehsan
Attention: Mr. Yong Siew Wai
Dear Sir/Madam,
RE: BANKING FACILITY
We are pleased to inform you that CIMB Bank Berhad has approved the following
banking facility subject to the following terms & conditions.

     
Lender
  : CIMB Bank Berhad (the Bank/BCB) [13491-P]
 
    Formerly known as Bumiputra-Commerce Bank Berhad
 
   
Borrower
  : Trio-Tech (Malaysia) Sdn Bhd (the Borrower/Trio)

1.   BANKING FACILITY   1.1   BANK GUARANTEE-(BG)

             
 
  Limit   :   RM300,000.00 (Ringgit Malaysia : Three Hundred Thousand Only)
 
           
 
  Tenor   :   Revolving subject to review on expiry of Guarantee.
 
           
 
  Purpose   :   For the issuance of performance and tender bid bonds, supplies
and financial guarantees favouring Government, statutory bodies and reputable
companies acceptable to the Bank.
 
           
 
  Commission   :   0.15% per month or part thereof or a minimum of RM100.00 per
issuance payable upfront and is non-refundable.
 
           
 
  Cancellation of BG   :   The original BG is to be returned to the Bank upon
expiry or alternatively, a letter from the beneficiary informing the Bank that
it has no further claim on the BG will suffice, failing which a further
commission will be charged on a monthly basis.
 
           
 
  Additional Commission   :   Where a BG is not returned within a stipulated
given period, additional commission of 0.15% per month shall be charged from the
date of expiry to date of return or on receipt of notification from the
beneficiaries that the Bank is no longer liable under the BG. Such commission,
which is non-refundable, shall be charged every 6 months.

-s- [ILLEGIBLE] [a33657a3365720.gif]
Authorised Signature(s)
CIMB Bank Berhad (13491-P) (formerly known as Bumiputra-Commerce Bank Berhad)
2nd Floor West Wing Wisma Consplants 2 No.7 Jalan SS16/1 47500 Subang Jaya
Selangor Darul Ehsan Malaysia
Tel: (603) 5638 1353 / 5621 3207 Fax: (603) 5632 2521 www.cimb.com

 



--------------------------------------------------------------------------------



 



(CIMB BANK LOGO) [a33657a3365721.gif]

             
 
  Event of Claim and Penalty Rate
Of Interest   :   In the event of any claim made under the BG, the Bank is
entitled to the right of immediate settlement on demand and to debit the
Borrower’s account for the same, failing which the Bank shall charge interest on
such amount at a rate of 3.50% p.a. above the prevailing BLR, such interest to
be calculated from the date of claim until date when payment is received by the
Bank.

2.   SECURITY ARRANGEMENT

  (a)   Pledge of First party Fixed Deposit (FD) registered in the name of
Trio-Tech (Malaysia) Sdn Bhd for RM 300,000 to be place on lien to the Bank with
capitalization of interest. (Registration with CCM is required)     (b)  
Memorandum of Deposit of Fixed Deposit Receipt and Letter of Authorisation to be
duly executed and stamped.

3.   LIABILITY       Notwithstanding anything to the contrary, in no event will
the measure of damages payable by the Bank include, nor will the Bank be liable
for any amount for loss or income or profit or savings or indirect, incidental,
consequential, exemplary, punitive or special damage of the borrower even if the
Bank has been advised of the possibility of such damages in advance, and all
such damages are expressly disclaimed.

4.   CONDITIONS PRECEDENT TO UTILISATION OF FACILITY

  a)   Upon submission of the duplicate copy of this Letter of Offer having been
duly accepted and returned to the Bank accompanied by the borrower’s Board of
Directors’ Resolution (duly certified by the company’s secretary) authorizing
acceptance of the above banking facility together with the terms and conditions
and stating the person or person(s) authorised to sign the Letter of Offer and
other related documents and to operate the facilities from time to time together
with their specimen signature(s).     b)   Upon completion of all legal
documentation and formalities relating to the terms and conditions to the
satisfaction of the Bank.     c)   Processing Fee of RM200 upon acceptance of
Letter of Offer.

5.   AVAILABILITY CLAUSE       The facilities are subject to periodic review,
usually on annual basis. In any case, facilities not availed within six months
from the date of this Letter of Offer will be deemed cancelled.

6.   AFFIRMATIVE COVENANTS       Borrower agrees herewith to perform the
following throughout the availability of the said banking facilities.

  (a)   To furnish the Bank with such financial and other information as may
from time to time be required by the Bank.     (b)   To provide management
account on a monthly basis and audited financial statements to the Bank within
six (6) months of the end of each financial period.

-s- [ILLEGIBLE] [a33657a3365720.gif]

Authorised Signature(s)
2
Trio-Tech (Malaysia) Sdn Bhd



--------------------------------------------------------------------------------



 



(CIMB BANK LOGO) [a33657a3365721.gif]

  (c)   To inform the Bank within a reasonable time period of any material
changes to borrower’s business, which includes a change in the business name,
majority ownership, capital structure and/or reconstruction or merger, which
would affect borrower’s business, assets or conditions.

7.   PRINCIPAL NEGATIVE COVENANT       Borrower agrees herewith not to perform
the following throughout the tenor of the above banking facilities without the
prior written consent of the Bank :

  (a)   Change in its control, ownership, shareholders, directors or corporate
structure and / or undertake a scheme of reconstruction or merger which would
affect the Borrower’s business, assets and / or condition of the above banking
facilities.     (b)   Execute further legal charge and debenture in relation to
borrowing obtained from financial institutions by the Borrower and/or issue
guarantee to financial institutions for borrowings obtained by subsidiary /
associate company or by any third party.

8.   EVENTS OF DEFAULT       The above facilities and/or the amount outstanding
and unpaid including interest shall become due and immediately repayable if one
or more of the following events should occur: -

  (a)   If borrower is unable to pay debts as they become due or a judgement is
obtained against the Borrower by any third party.     (b)   If a winding-up
petition is presented against borrower or a Receiver or Trustee is appointed to
take possession of the borrower’s properties or if execution or any form of
action is levied or taken against any of the borrower’s properties.     (c)   If
borrower is in breach of any of the terms and conditions in this Letter of
Offer.

9. GENERAL TERMS AND CONDITIONS

  (a)   All legal fees, stamping and incidental expenses, if any, shall be borne
by borrower. Any fees, disbursements or expenses incurred in respect of
enforcing payment of the monies hereby secured, or if any monies shall be
recovered through any process of law or by employment of solicitor, shall be
borne by borrower.     (b)   Borrower expressly covenants with the Bank that
during the continuance of the facilities, permits and consents to the Bank
giving information concerning the facility to the Central Bureau, Bank Negara
Malaysia.     (c)   Borrower is to maintain a current account with the Bank to
which all fees and related charges for the above facilities may be debited. The
Bank shall have the right to debit this account for any charges and/or expenses
incurred in respect of the above facilities.     (d)   Borrower authorises the
Bank to proceed without prior notice and without prejudice by right of set-off
or counter claim against any assets of borrower in any currency in the
possession of the Bank or any of its affiliates/subsidiaries at any branch or
office to the full extent of all amounts payable to the Bank hereunder.

-s- [ILLIGIBLE] [a33657a3365720.gif]

Authorised Signature(s)
3
Trio-Tech (Malaysia) Sdn Bhd



--------------------------------------------------------------------------------



 



(CIMB BANK LOGO) [a33657a3365721.gif]

  (e)   The Bank reserves the right to add, vary, delete or selectively enforce
any terms and/or conditions governing the availability of the banking
facilities.

10.   RIGHT TO WITHDRAW       The facility is extended at the sole discretion of
the Bank and are repayable on demand and will be reviewed, modified or cancelled
at the sole discretion of the Bank.   11.   CROSS DEFAULT CLAUSE. RIGHT TO
REJECT / RECALL AND MISCONDUCT       Notwithstanding that the loan application
has been approved and duly accepted by borrower, the Bank retains and absolute
right to reject or recall the facility therein granted to borrower in the event
of any fraudulent / blameworthy misconduct of any nature whatsoever that may be
committed by borrower in respect of any other facility/facilities that is/are
presently subsisting with the Bank and enjoyed by borrower, and the aforesaid
contractual relationship shall be immediately terminated.   12.   MATERIAL
ADVERSE CHANGE CLAUSE       The Bank reserves the right to terminate the
facilities in the event of any material adverse change in the financial
condition of the borrower / guarantors, which might affect its ability to comply
with the obligations under the terms and conditions of approval prior to the
first and subsequent availments.       BNM has established a Credit Central
Bureau to collect information from banks regarding the credit facilities which
they grant too their customers to enable participant banks (of which the Bank is
one), who are approached for credit facilities by a customer, to be informed by
the Bureau of the aggregate facilities granted to that customer by other banks.
This information is kept strictly in confidence between the Bureau and all
participating banks and it is a term of the credit facilities offered herein
that information regarding it shall be given to the Bureau for the use of the
Bureau and the participating banks.       The operation of borrower’s current
account or overdraft facility inter alia is also subject to the provisions set
by Bank Negara Malaysia under Biro Maklumat Cek (BMC), wherein the Bank reserves
the right without notice to close borrower’s account after a total of three
(3) incidence of cheque return within 12 months from the date of first incidence
following which a report shall be submitted to Bank Negara’s BMC on such closure
of account.       Section 62(1) Bank and Financial Institution Act 1989
prohibits the Bank from granting advances (with limited exception for housing
loan) to you if your officer’s spouse(s)/parent(s)/ child(ren) is/are in the
employment of the Bank or the Bank’s subsidiaries.       You are to declare if
your officer’s spouse(s)/parent(s)/child(ren) are in the employment of the Bank.
The Bank reserves the right to recall the credit facility in the event you fail
to make the appropriate declaration which leads us to contravene the
aforementioned section of the Act.

     
 
  -s- [ILLEGIBLE] [a33657a3365720.gif]
 
   
 

Trio-Tech (Malaysia) Sdn Bhd
 
4 Authorised Signature(s)

 



--------------------------------------------------------------------------------



 



(CIMB BANK LOGO) [a33657a3365721.gif]
We trust the aforesaid terms and conditions for the above facilities are
acceptable to you. Kindly signify your understanding and acceptance of the above
offer by signing on every page in black ink pen and returning the duplicate of
this letter together with resolution (duly certified by company secretary)
within fourteen (14) days from the date of this letter after which date this
offer will be deemed to have lapsed.
Thanking you and assuring our best service at all times.
Yours faithfully,
for CIMB BANK BERHAD
(formerly known as Bumiputra-Commerce Bank Berhad)
Retail Business Centre Wisma Consplant 2, Subang Jaya

     
-s- Kuldeep Kaur [a33657a3365722.gif]
  -s- Norlida Bahari [a33657a3365723.gif]
KULDEEP KAUR
  NORLIDA BAHARI
Head-RBC
  Sales Officer-RBC

ACCEPTANCE
I/We confirm acceptance of the banking facility as per the terms and conditions
herein.

         
Authorised Signature(s)
  :   -s- [ILLEGIBLE] [a33657a3365720.gif]
 
       
 
      For and on behalf of
Company’s Rubber Stamp
  :   TRIO-TECH (MALAYSIA) SDN. BHD.
 
      CO.NO. 103390 V
 
       
Date
  :   10 APR 2007

     
 
  -s- [ILLEGIBLE] [a33657a3365720.gif]
 
   
 

Trio-Tech (Malaysia) Sdn Bhd
 
5 Authorised Signature(s)

 